UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number000-52787 Rockies Region 2006 Limited Partnership (Exact name of registrant as specified in its charter) West Virginia 20-5149573 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1775 Sherman Street, Suite 3000, Denver, Colorado80203 (Address of principal executive offices)(Zip code) Registrant's telephone number, including area code(303) 860-5800 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Title of Each Class Limited Partnership Interests Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes¨No þ Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter: There is no trading market in the Partnership’s securities.Therefore, there is no aggregate market value. As of December 31, 2010, the Partnership had 4,497.03 units of limited partnership interest and no units of additional general partnership interest outstanding. ROCKIES REGION 2 2-K TABLE OF CONTENTS Page PART I Item 1 Business 3 Item 1A Risk Factors 22 Item 1B Unresolved Staff Comments 22 Item 2 Properties 22 Item 3 Legal Proceedings 22 Item 4 [Removed and Reserved] 22 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6 Selected Financial Data 25 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A Quantitative and Qualitative Disclosures About Market Risk 39 Item 8 Financial Statements and Supplementary Data 39 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 39 Item 9A Controls and Procedures 39 Item 9B Other Information 40 PART III Item 10 Directors, Executive Officers and Corporate Governance 41 Item 11 Executive Compensation 45 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 45 Item 13 Certain Relationships and Related Transactions, and Director Independence 46 Item 14 Principal Accountant Fees and Services 47 PART IV Item 15 Exhibits, Financial Statement Schedules 48 Signatures 51 Financial Statements F-1 Table of Contents PART I WHERE YOU CAN FIND MORE INFORMATION The Rockies Region 2006 Limited Partnership (the “Partnership” or the “Registrant”) is subject to the reporting and information requirements of the Securities Exchange Act of 1934, as amended, and is as a result obligated to file periodic reports, proxy statements and other information with the SEC.The SEC maintains a website that contains the annual, quarterly, and current reports, proxy and information statements, and other information regarding the Partnership, which the Partnership electronically files with the SEC.The address of that site is http://www.sec.gov.The Central Index Key, or CIK, for the Partnership is 0001376912.You can read and copy any materials the Partnership files with the SEC at the SEC’s Public Reference Room at treet, N.E., Room 1850, Washington, D.C.20549.You may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. UNITS OF MEASUREMENT The following presents a list of units of measurement used throughout the document. Bbl – One barrel of crude oil or NGL (Natural Gas Liquids) or 42 gallons of liquid volume. Bcf – One billion cubic feet of natural gas volume. Bcfe – One billion cubic feet of natural gas equivalent. Btu – British thermal unit. BBtu – One billion British thermal units. MBbls – One thousand barrels of crude oil or NGLs. Mcf – One thousand cubic feet of natural gas volume. Mcfe – One thousand cubic feet of natural gas equivalent (six Mcf of natural gas equals one Bbl of crude oil or NGL). MMBtu – One million British thermal units. MMcf – One million cubic feet of natural gas volume. MMcfe – One million cubic feet of natural gas equivalent. - 1 - Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains “forward-looking” statements within the meaning of Section 27A of the Securities Act of 1933 (“Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”) regarding Rockies Region 2006 Limited Partnership’s business, financial condition and results of operations.Petroleum Development Corporation (“PDC”), which conducts business under the name PDC Energy, is the Managing General Partner of the Partnership. All statements other than statements of historical facts included in and incorporated by reference into this report are forward-looking statements.Words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “seeks”, “estimates” and similar expressions or variations of such words are intended to identify forward-looking statements herein, which include statements of estimated natural gas, natural gas liquid(s) or “NGL(s)”, and crude oil production and reserves, drilling plans, future cash flows, anticipated liquidity, anticipated capital expenditures and the Managing General Partner’s strategies, plans and objectives.However, these are not the exclusive means of identifying forward-looking statements herein.Although forward-looking statements contained in this report reflect the Managing General Partner's good faith judgment, such statements can only be based on facts and factors currently known to the Managing General Partner.Consequently, forward-looking statements are inherently subject to risks and uncertainties, including risks and uncertainties incidental to the development, production and marketing of natural gas, NGLs and crude oil, and actual outcomes may differ materially from the results and outcomes discussed in the forward-looking statements. Important factors that could cause actual results to differ materially from the forward looking statements include, but are not limited to: · changes in production volumes, worldwide demand, and commodity prices for natural gas, NGLs and crude oil; · changes in estimates of proved reserves; · declines in the values of the Partnership’s natural gas and crude oil properties resulting in impairments; · the timing and extent of the Partnership’s success in further developing and producing reserves; · the Managing General Partner’s ability to acquire drilling rig services, supplies and services at reasonable prices; · risks incident to the refracturing and operation of natural gas and crude oil wells; · future production and refracturing costs; · the availability of Partnership future cash flows for investor distributions or funding of refracturing activities; · the availability of sufficient pipeline and other transportation facilities to carry Partnership production and the impact of these facilities on price; · the effect of existing and future laws, governmental regulations and the political and economic climate of the United States of America, or U.S.; · changes in environmental laws and the regulation and enforcement related to those laws; · the identification of and severity of environmental events and governmental responses to the events; · the effect of natural gas and crude oil derivatives activities; · the availability of funding for the consideration payable by PDC and its wholly-owned subsidiary to consummate the prospective mergers of the 2005 partnerships and the timing of consummating these mergers, if at all; · conditions in the capital markets; and · losses possible from pending or future litigation. Further, the Partnership urges the reader to carefully review and consider the disclosures made in this report and the Partnership’s other filings with the SEC.Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this report.The Partnership undertakes no obligation to update any forward-looking statements in order to reflect any event or circumstance occurring after the date of this report or currently unknown facts or conditions or the occurrence of unanticipated events. - 2 - Table of Contents ITEM 1. BUSINESS General Information The Partnership is a privately subscribed West Virginia Limited Partnership which owns an undivided working interest in natural gas and crude oil wells located in Colorado and North Dakota from which the Partnership produces and sells natural gas, NGLs and crude oil. The Partnership was organized and began operations in 2006 with cash contributed by limited and additional general partners (collectively, the “Investor Partners”) and the Managing General Partner.The Investor Partners own 63% of the Partnership’s capital, or equity interests.PDC, the Managing General Partner, a Nevada Corporation, owns the remaining 37% of the Partnership’s capital, or equity interest. Upon funding, the Partnership entered into a Drilling and Operating Agreement (“D&O Agreement”) with the Managing General Partner that governs the drilling and operational aspects of the Partnership.In accordance with the Limited Partnership Agreement (the “Agreement”), general partnership interests were converted to limited partnership units at the completion of the Partnership’s drilling activities.The Partnership expended substantially all of the capital raised in the offering for the initial drilling and completion of the Partnership’s wells. The Managing General Partner may repurchase Investor Partner units, under certain circumstances provided by the Agreement, upon request of an individual investor partner.For more information about the Managing General Partner’s limited partner unit repurchase program as well as the current number of Investor Partners as of the date of filing, see Item 5, Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities.For information concerning the Managing General Partner’s ownership interests in the Partnership as of the date of filing, see Item 12, Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. The Partnership expects continuing operations of its natural gas and crude oil properties until such time the Partnership’s wells are depleted or becomes uneconomical to produce, at which time that well may be sold or plugged, reclaimed and abandoned.The Partnership’s maximum term of existence extends through December 31, 2056, unless dissolved by certain conditions stipulated within the Agreement which are unlikely to occur at this time, or by written consent of the Investor Partners owning a majority of outstanding units at that time. The address and telephone number of the Partnership and PDC’s principal executive offices, are 1775 Sherman Street, Suite 3000, Denver, Colorado 80203 and (303) 860-5800. Recent Developments PDC Sponsored Drilling Program Acquisition Plan PDC, the managing general partner of various public limited partnerships, has disclosed its intention to pursue, beginning in the fall of 2010 and extending through the next three years, the acquisition of the limited partnership units (the “Acquisition Plan”) held by Investor Partners of that partnership other than PDC or its affiliates (“non-affiliated Investor Partners”), in the limited partnerships that PDC has sponsored, including this Partnership.For additional information regarding PDC’s intention to pursue acquisitions of PDC sponsored partnerships, refer to the disclosure included in Items 2.02, 7.01 and/or 8.01 of PDC’s Forms 8-K dated March 4, 2010, June 9, 2010, July 15, 2010 and November 17, 2010.However, such information shall not, by reason of this reference, be deemed to be incorporated by reference in, or otherwise be deemed to be part of, this report.Under the Acquisition Plan, any existing or future merger offer will be subject to the terms and conditions of the related merger agreement, and such agreement does or will likely contemplate the partnership being merged with and into a wholly-owned subsidiary of PDC.Each such merger will also be subject to, among other things, PDC having sufficient available capital and the approval by a majority of the limited partnerships units held by the non-affiliated Investor Partners of each respective limited partnership.Consummation of any proposed merger of a PDC sponsored limited partnership under the Acquisition Plan will likely result in the termination of the existence of that partnership and the right of non-affiliated Investor Partners to receive a cash payment for their limited partnership units in that partnership. In December 2010, PDC acquired four affiliated partnerships: PDC 2004-A Limited Partnership, PDC 2004-B Limited Partnership, PDC 2004-C Limited Partnership and PDC 2004-D Limited Partnership. PDC purchased these partnerships for the aggregate amount of $34.8 million. - 3 - Table of Contents In November 2010, PDC and a wholly-owned subsidiary of PDC entered into separate merger agreements with each of PDC 2005-A Limited Partnership, PDC 2005-B Limited Partnership, and the 2005 Rockies Region Private Limited Partnership (collectively, the “2005 partnerships”).PDC serves as the managing general partner of each of the 2005 partnerships.Definitive proxy statements for each of the 2005 partnerships requesting approval for the applicable merger were mailed to the non-affiliated Investor Partners of the 2005 partnerships on February 7, 2011.Pursuant to each merger agreement, if the merger is approved by the holders of a majority of the limited partnership units held by the non-affiliated Investor Partners of each respective partnership, as well as, the satisfaction of other customary closing conditions, then such partnership will merge with and into a wholly-owned subsidiary of PDC.There is no assurance the partnerships will obtain the necessary approvals from non-affiliated investors.PDC has re-evaluated the merger consideration agreed to in the merger agreements and has proposed to offer supplemental merger consideration to the non-affiliated Investor Partners of the 2005 partnerships in addition to the merger consideration described above.On March 25, 2011, the special meeting of non-affiliated Investor Partners of the 2005 partnerships was adjourned until May 27, 2011.PDC expects to send non-affiliated Investor Partners of the 2005 partnerships a proxy supplement that provides information relating to the increased merger consideration and also includes such Partnership’s year-end financial statements and the Partnership’s 2010 year-end reserve report.Although there is no assurance of the likelihood or timing of the completion of the SEC proxy disclosure review process or whether each Partnership will obtain the necessary approvals from non-affiliated Investors Partners, PDC would expect to mail such proxy supplements to the non-affiliated Investors Partners of the 2005 partnerships in late April or early May. The feasibility and timing of any future purchase offer by PDC to any additional partnership, including this Partnership, depends on that partnership’s suitability in meeting a set of criteria that includes, but is not limited to, the following: age and productive-life stage characteristics of the partnership’s well inventory; favorability of economics for Wattenberg Field well refracturing; and SEC reporting compliance status and timing associated with gaining all necessary regulatory approvals required for a merger and repurchase offer.There is no assurance that any merger and acquisition will occur, as a result of PDC’s proposed repurchase offers to the 2005 partnerships, or any potential proposed repurchase offer to any other of PDC’s various public limited partnerships, including this Partnership, should they occur. North Dakota Assets Held for Sale During the fourth quarter of 2010, the Managing General Partner developed a plan to divest and began marketing for sale the Partnership’s North Dakota assets.The assets include producing wells and related facilities primarily located in Burke County.The plan received the Managing General Partner’s Board of Directors’ approval and is expected to occur within one year of approval.In December 2010, the Managing General Partner executed a letter of intent with an unrelated third party, which provides for the sale of 100% of the Partnership’s North Dakota assets.On February 7, 2011, the Managing General Partner executed a purchase and sale agreement on behalf of the Partnership with the same unrelated party and the transaction closed on February 25, 2011.The Partnership received approximately $5.8 million for these assets and expects a gain of $3.6 million.Following the sale to the unrelated party, the Partnership will not have significant continuing involvement in the operations of or cash flows from these assets; accordingly, the North Dakota assets were reclassified as held for sale and the results of operations related to the those assets have been separately reported as discontinued operations in the financial statements included in this report. Business Strategy The primary objective of the Partnership is the profitable operation of developed natural gas and crude oil properties and the appropriate allocation of cash proceeds, costs and tax benefits, based on the terms of the Agreement, among Partnership investors.The Partnership operates in one business segment, natural gas, NGLs and crude oil sales. The Partnership’s business plan going forward, including the Well Refracturing Plan, is to produce and sell the natural gas, NGLs and crude oil from the Partnership’s wells, and to make distributions to the partners as outlined in the Partnership’s cash distribution policy discussed in Item 5, Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities.Partnership cash distributions may be withheld pursuant to the Well Refracturing Plan. - 4 - Table of Contents Operations General.When Partnership wells were "completed" (i.e., drilled, fractured or stimulated, and all surface production equipment and pipeline facilities necessary to produce the well were installed) production operations commenced on each well.All Partnership wells are completed, and production operations are currently being conducted with regard to each of the Partnership’s productive wells. PDC, in accordance with the D&O Agreement, is the named operator of record of the Partnership’s wells and may, in certain circumstances, provide equipment and supplies, perform salt water disposal and other services for the Partnership.Generally, equipment and services are sold to the Partnership at the lower of cost or competitive prices in the area of operations.The Partnership's share of production revenue from a given well is burdened by and subject to, royalties and overriding royalties, monthly operating charges, production taxes and other operating costs.It is PDC's practice to deduct operating expenses from the production revenue for the corresponding period.In instances when distributable cash flows are insufficient to make full payment, PDC defers the collection of operating expenses until such time as scheduled expenses may be offset against future Partnership distributable cash flows.In such instances, the Partnership records a liability to PDC. The Partnership’s operations are concentrated in the Rocky Mountain Region where weather conditions and time periods reserved by leasehold restrictions can exist and limit operational capabilities for as long as six months.Operational constraint challenges such as surface equipment freezing can limit production volumes.Increased competition for oil field equipment, services, supplies and qualified personnel and wildlife habitat protection periods may also adversely affect profitability and reduce cash distributions to the Investor Partners. Areas of Operations The Partnership’s operating areas are profiled as follows: Wattenberg Field, DJ Basin, Weld County, Colorado.Located north and east of Denver, Colorado, the Partnership’s wells in this field exhibit production histories typical for other wells located in this field with an initial high production rate and relatively rapid decline, followed by years of relatively lower rates of decline and production levels.Although natural gas is the primary hydrocarbon produced, many wells also produce NGLs and/or crude oil.Of the Partnership’s 63 wells supporting continuing operations drilled in the Wattenberg Field that were completed to the Codell formation, 10 wells were also completed in the shallower Niobrara formation.The Partnership’s development wells in this area are generally 7,000 to 8,000 feet in depth.Well spacing ranges from 20 to 40 acres per well. Grand Valley Field, Piceance Basin, Garfield County, Colorado. Located near the western border of Colorado, the Partnership’s 23 wells supporting continuing operations in this field have also exhibited production histories typical for other wells located in this field with an initial high production rate and relatively rapid decline, followed by years of relatively lower rates of decline and production levels.These wells generally produce natural gas along with small quantities of crude oil.The majority of the Partnership’s development wells drilled in the area were drilled directionally from multi-well pads ranging from two to eight or more wells per drilling pad.The primary drilling targets were multiple sandstone reservoirs in the Mesa Verde formation and well depth ranges from 7,000 to 9,500 feet. Well spacing is approximately 10 acres per well. Bailey Field, Williston Basin, in Dunn County and Carter Field in Burke County, North Dakota.The five wells included in assets held for sale are located in the western portion of North Dakota.The Partnership’s three wells in the Bailey Field are development wells drilled approximately 15,000 feet to the Bakken Shale interval which produces oil in addition to natural gas.The Partnership’s two Carter Field development and exploratory wells produce oil and were completed to the Nesson formation utilizing multi-lateral well bores where true vertical depths vary from 5,000 to 8,000 feet with total measured well depths, including the lateral well bore(s) ranging from approximately 10,000 to 20,000 feet. Title to Properties The Partnership's leases are direct interests in producing acreage.In accordance with the D&O Agreement, the Managing General Partner exercised due care and judgment, which included curative work for any title defect when discovered, to ensure that each Partnership’s well bore working interest assignment, made effective on the date of well spudding, was properly recorded in county land records.The Partnership believes it holds good and defensible title to its developed properties, in accordance with standards generally accepted in the industry, through the record title held in the Partnership’s name, of each Partnership well’s working interest.The Partnership’s properties are subject to royalty, overriding royalty and other outstanding interests customary to the industry. The Managing General Partner is not aware of any additional burdens, liens or encumbrances customary to the industry, if any, which may materially interfere with the commercial use of the properties.Provisions of the Agreement generally relieve PDC from errors in judgment with respect to the waiver of title defects. - 5 - Table of Contents Drilling and Other Development Activities Natural Gas and Crude Oil Properties.The Partnership’s properties (the “Properties”) consist of a working interest in the well bore in each well drilled by the Partnership.The Partnership drilled 97 wells (95.7 net) (the number of gross wells multiplied by the working interest in the wells owned by the Partnership) during drilling operations that began immediately after funding and concluded in August 2007 when the last of the Partnership’s 91 productive wells (89.7 net) were connected to sales and gathering lines. One Wattenberg Field Codell formation well (1.0 net) and three Wattenberg Field D Sand and J Sand formations wells (3.0 net) drilled were evaluated as commercially unproductive and were therefore declared to be developmental and exploratory dry hole(s), respectively.Additionally, the Partnership participated in two North Dakota Nesson formation exploratory wells (2.0) net, one drilled in the Coteau Field and the second drilled in the Wildcat Field, which were determined to be commercially unproductive andtherefore declared to be exploratory dry holes.The 97 wells discussed above are the only wells to be drilled by the Partnership The following table presents the Partnership’s productive wells by operating field as of December 31, 2010 and 2009.Productive wells consist of producing wells and wells capable of producing natural gas and/or NGLs and crude oil in commercial quantities. Producing Wells Gas Oil Total Location Gross Net Gross Net Gross Net Gross Net Gross Net Gross Net State of Colorado Piceance Basin: Grand Valley Field - Denver-Julesburg (DJ) Basin: Wattenberg Field - Total Colorado - State of North Dakota Williston Basin : Bailey and Carter Fields Total North Dakota Total Productive Wells Well Refracturing Plan.The Managing General Partner has prepared a plan for the Partnership’s Wattenberg Field wells which may provide for additional reserve development and natural gas, NGLs and crude oil production (the “Well Refracturing Plan”).The Well Refracturing Plan consists of the Partnership’s Wattenberg Field wells’ refracturing of wells currently producing in the Codell formation.Under the Well Refracturing Plan, the Partnership plans to initiate refracturing activities during 2012.Refracturing, or “refracing,” activities consist of a second hydraulic fracturing treatment in a current production zone, all within an existing well bore. Refracturing of Wattenberg Field wells, which may provide for additional reserve development and production, generally occurs five to ten years after initial well drilling so that well resources are optimally utilized.This refracturing would be expected to occur based on a favorable general economic environment and commodity price structure.The Managing General Partner has the authority to determine whether to refrac the individual wells and to determine the timing of any refracturing activity.The timing of the refracturing can be affected by the desire to optimize the economic return by refracturing the wells when commodity prices are at levels to obtain the highest rate of return to the Partnership.On average, the production resulting from PDC's Codell refracturings have been at modeled economics; however, all refracturings have not been economically successful and similar future refracturing activities may not be economically successful.If the refracturing work is performed, PDC will charge the Partnership for the direct costs of refracturing, and the Investor Partners and the Managing General Partner will each pay their proportionate share of costs based on the ownership sharing ratios of the Partnership from funds retained by the Managing General Partner from distributable cash flows. - 6 - Table of Contents The Limited Partnership Agreement (the “Agreement”) permits the Partnership to borrow funds or receive advances, from the Managing General Partner, its affiliates or unaffiliated persons, for Partnership activities.At this time, the Managing General Partner does not anticipate electing to fund the initial Well Refracturing Plan well refracturing, nor any subsequent refracturings, through bank borrowing.In the event that the Partnership’s Codell formation refracturing activities are funded in part through borrowing, potential distributable cash flows derived from production increases provided by the further development of the Partnership’s Wattenberg Field wells may not be sufficient to repay the Partnership’s borrowing financial obligations, which will include principal and interest.Borrowings, if any, will be non-recourse to the Investor Partners; accordingly, the Partnership, not the Investor Partners, will be responsible for loan repayment.However, any bank borrowings may be collateralized by the Partnership’s assets. During the fourth quarter 2010, the Managing General Partner began withholding funds from several of the PDC sponsored partnerships, on a pro-rata basis, allocated to the Managing General Partner and Investor Partners based on their proportional ownership interest, from distributable cash flows of the Partnership resulting from current production.The funds retained are necessary for the Partnership to pay for refracturing costs and will materially reduce, up to 100%, distributable cash flows of the Partnership for a period of time not to exceed five years.If any or all of the Partnership’s Wattenberg wells are not refractured, the Partnership will experience a reduction in proved reserves currently assigned to these wells.Both the number and timing of the refracturing activities will be based on the availability of cash withheld from Partnership distributions.The Managing General Partner believes that, based on projected refracturing costs and projected cash withholding, all scheduled Partnership refracturing activity will be completed within a five year period. Current estimated costs for these well refracturings are between $175,000 and $240,000 per activity.As of December 31, 2010, this Partnership has scheduled to complete 62 refracturing opportunities.This increase from 59 potential refracturing opportunities as of December 31, 2009 is due to an increase in estimated future distributable cash flows based on current pricing and well economics.Total withholding for these activities from the Partnership’s distributable cash flows is estimated to be between $10.9 million and $14.9 million.The Managing General Partner will continually evaluate the timing of commencing these refracturing activities based on engineering data and a favorable commodity price environment in order to maximize the financial benefit of the additional well development.As of December 31, 2010, $120,000 has been withheld from the Partnership distributions pursuant to the Well Refracturing Plan.Cumulatively, $320,000 has been withheld from Partnership distributions through February 28, 2011. Implementation of the Well Refracturing Plan would reduce or eliminate Partnership distributions to the Managing General Partner and Investor Partners while the work is being conducted and paid for through the Partnership funds.Depending upon the level of withholding and the results of operations, it is possible that the Managing General Partner and Investor Partners could have taxable income from the Partnership without any corresponding distributions in future years.Non-affiliated Investor Partners are urged to consult a tax advisor to determine all of the relevant federal, state and local tax consequences of the Well Refracturing Plan.The above discussion is not intended as a substitute for careful tax planning, and non-affiliated Investor Partners should depend upon the advice of their own tax advisors concerning the effects of the Well Refracturing Plan. - 7 - Table of Contents Proved Reserves All of the Partnership’s proved reserves are located in the United States.The Partnership’s reserve estimates are prepared with respect to reserve categorization, using the definitions for proved reserves set forth in SEC Regulation S-X, Rule 4-10(a), and subsequent SEC staff regulations, interpretations and guidance.All of the Partnership’s proved reserves have been estimated by independent engineers. The Managing General Partner established a comprehensive process that governs the determination and reporting of the Partnership’s proved reserves.As part of the Managing General Partner’s internal control process, the Partnership’s reserves are reviewed annually by a team composed of PDC reservoir engineers, geologists and accounting personnel for adherence to SEC guidelines through a detailed review of land records, available geological and reservoir data as well as production performance data.The review includes, but is not limited to, confirmation that reserve estimates (1) include all properties owned; (2) are based on proper working and net revenue interests; and (3) reflect reasonable cost estimates and field performance.The internal team compiles the reviewed data and forwards the data to an independent consulting firm engaged to estimate the Partnership’s reserves. The Partnership utilized the services of an independent petroleum engineer, Ryder Scott Company, L.P. (Ryder Scott), to estimate the Partnership’s 2010 and 2009 reserves.When preparing the Partnership's reserve estimates, the independent engineer did not independently verify the accuracy and completeness of information and data furnished by the Managing General Partner with respect to ownership interests, production volumes, well test data, historical costs of operations and development, product prices, or any agreements relating to current and future operations of properties and sales of production. The independent petroleum engineer prepared an estimate of the Partnership’s reserves in conjunction with an ongoing review by the Managing General Partner’s engineers.A final comparison of data was performed to ensure that the reserve estimates were complete, determined by acceptable industry methods and to a level of detail the Managing General Partner deems appropriate.The final independent petroleum engineer's estimated reserve report was reviewed and approved by the Managing General Partner’s engineering staff and management. The professional qualifications of the Managing General Partner’s lead engineer primarily responsible for overseeing the preparation of the Partnership’s reserve estimate meets the standards of Reserves Estimator as defined in the Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information as promulgated by the Society of Petroleum Engineers.This Managing General Partner employee holds a Bachelor of Science degree in Petroleum and Natural Gas Engineering and has over 25 years of experience in reservoir engineering.The individual is a member of the Society of Petroleum Engineers, allowing the individual to remain current with the developments and trends in the industry.Further, during 2009, this individual attended ten hours of formalized training relating to the definitions and disclosure guidelines set forth in the SEC's final rule released January 2009, Modernization of Oil and Gas Reporting. Proved reserves are those quantities of natural gas, NGLs and crude oil, which, by analysis of geoscience and engineering data, can be estimated with reasonable certainty to be economically producible from a given date forward, from known reservoirs, and under existing economic conditions, operating methods, and government regulations.These reserve quantities are projected to be producible prior to the operating contract’s expiration date, unless evidence indicates that renewal is reasonably certain, regardless of whether deterministic or probabilistic methods are used for the estimation.Estimates of proved reserves may change, either positively or negatively, as additional information becomes available and as contractual, economic and political conditions change. The Partnership’s net proved reserve estimates have been adjusted as necessary to reflect all contractual agreements, royalty obligations and interests owned by others at the time of the estimate.The Partnership’s two categories of proved reserves are as follows: · Proved developed reserves are those natural gas, NGLsand crude oil quantities expected to be recovered from currently producing zones under the continuation of present operating methods. · Proved undeveloped reserves, or PUDs, are those reserves expected to be recovered from existing wells where a relatively major expenditure is required for refracturing. - 8 - Table of Contents The table below presents information regarding the Partnership’s estimated proved reserves.Prior to 2010, the Partnership’s NGLs reserves were included in and reported with natural gas reserves, which impacts the comparability of 2010 reserve information to previously reported 2009 reserve information.See Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations−Reporting on NGLs in 2010 for additional information. Reserves cannot be measured exactly, because reserve estimates involve judgments.The estimates must be reviewed periodically and adjusted to reflect additional information gained from reservoir performance data, new geological and geophysical data and economic changes.The Partnership’s estimated proved undeveloped reserves consist entirely of reserves attributable to the Wattenberg Field’s future refracturing of 62 of the Partnership’s Codell formation wells.(See Item 1, Business−Operations, Drilling and Other Activities-Well Refracturing Plan on page 6)For additional information regarding the Partnership’s reserves see the Net Proved Reserves section of the Supplemental Information provided with the financial statements included in this report.There were no proved undeveloped reserves that were developed in 2010. December 31, Proved Reserves Natural gas (MMcf) Crude Oil and Condensate (MBbl) NGLs (MBbl) Total proved reserves (MMcfe) An economically producible quantity is one where the revenue provided by its sale is reasonably likely to exceed the cost to deliver that quantity to market.Prices used to estimate future gross revenues and production and development costs considered in the estimation of economically producible natural gas, NGLs and crude oil reserve quantities presented above, were based on the following: Gross revenues · A 12-month average price calculated as the unweighted arithmetic average of the price on the first day of each month, January through December. · Prices were adjusted by lease for Btucontent, transportation and regional price differences; however, they were not adjusted to reflect the value of the Partnership’s commodity hedges. Production and development costs · Costs as of December 31 for each of the respective years presented. · The amounts shown do not give effect to non-property related expenses, such as direct costs−general and administrative expenses or to depreciation, depletion and amortization expense. - 9 - Table of Contents The following table presents the Partnership’s estimated proved reserves by type and by field: As of December 31, 2010 Natural Gas (MMcf) NGLs (MBbl) Crude Oil and Condensate (MBbl) Natural Gas Equivalent (MMcfe) Percent Proved developed Piceance Basin: Grand Valley Field - 15 62 % Denver-Julesburg (DJ) Basin: Wattenberg Field 30 % Williston Basin: Bailey and Carter Fields 71 - 8 % Total proved developed % Proved undeveloped Piceance Basin: Grand Valley Field - 0 % Denver-Julesburg (DJ) Basin: Wattenberg Field % Williston Basin: Bailey and Carter Fields - 0 % Total proved undeveloped % Proved reserves Piceance Basin: Grand Valley Field - 15 40 % Denver-Julesburg (DJ) Basin: Wattenberg Field 55 % Williston Basin: Bailey and Carter Fields 71 - 5
